DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021, has been entered.





Claim Disposition

3.	Claims 1-9 are pending and are under examination.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claimed invention as amended is directed to “A host cell which comprises the isolated polynucleotide... comprising a polynucleotide sequence of SEQ ID NO: 1 having promoter activity” and ‘a method of producing a target substance”, which is not adequately described because the claimed invention is overly broad. The claimed invention encompasses two very large genus of organisms Corynebacterium and Escherichia and any target substance to be produced in said organism.
The claimed invention also broadly encompasses any species of the large genus of Corynebacterium and Escherichia (see claim 5). The claimed invention is also directed to a method of producing any target substance from the large genus of host cells. The claimed limitations are not commensurate in scope with the disclosure in the instant specification.
The specification at paragraph [0003] disclosed that:
“Among a variety of methods of regulating the metabolisms, gene expression systems with high efficiency have been mainly studied to induce over-expression of target genes. For example, since promoters are well known as the most important factor involved in gene expression, extensive research using several promotors (Ptac, Ptrc, and Plac) derived from E. coli has been conducted. In addition, the applicant of the present disclosure found a cji promoter derived from Corynebacterium ammoniagenes exhibiting a strong activity of 296% of the activity of a tac promotor of E. coli through a previous study (Korean Patent Laid-Open Publication No. 10-2006-0068505)”. Therefore, the specification provides specific organisms with a specific promoter, thus the claims are not commensurate in scope with the disclosure.

The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a
representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example,
structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re 
filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQe2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of organism and other products not adequately described herein; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.





Claim Rejections - 35 USC § 101 

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

5.	 Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5 is/are directed to, “an isolated polynucleotide, wherein the polynucleotide is described as having promoter activity and set forth in SEQ ID NO: 1”. The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the
claimed invention encompasses products that have characteristics that are not markedly different from the product's naturally occurring counterpart in its natural state. The rationale for this determination is provided below:
The polynucleotide claimed has activity and a structure, however, there is no demonstration of any alterations to make it markedly different from what is found in nature. In addition, the claimed invention is directed to a vector that comprises the unaltered polynucleotide and a host cell that is found in nature. These features are routine and conventional since vectors have be native and the host cells are naturally occurring.

An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face does not even satisfy the hand of man and is not markedly different in structure from the naturally occurring counterpart products. The
 claimed invention as a whole is not informative because while the claims are limited to a particular structure, the claimed product is claimed with a very high level of generality.
Thus, it is noted that the instant specification discloses that applicant has a novel promoter, however, there is no indication in the claims as to how the claimed subject matter markedly differs from a wild-type (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972).




Response to Arguments

6.	Applicant’s comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Applicant’s response addressed the 112, first paragraph and 102 rejection, which are obviated by the amendment to claim 1 (in-part), however, the amendments made instituted the above 101 rejection previously of record in the application. Applicant highlighted the fact that claim 1 has been amended to obviate the aforementioned rejections and it is noted that the claimed invention is modified to recite a full-length structure, however, this amendment although it obviates a portion of the 112 first paragraph and all of the 102 rejection, it does not obviate a 101 Myriad rejection which has been re-instated. In the Myriad rejection it is noted that the judicial exception does not appear to be markedly different from the corresponding native structure. 
With respect to the 112, first paragraph rejection, the issues remain pertaining to the large variable genus of organism and to then have production of any target substance in the same. The rejection has been altered to reflect changes made to the claims. The response to the office action did not specifically address the issues pertaining to the large variable genus of organisms and targets. As set forth above in the rejection, specific embodiments are disclosed in the specification, however, the claims are not commensurate in scope, thus lacks written description.



Conclusion

7.	No claims are presently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652